Matthew M. Levy, J.
(Dictated on the record.) I am of the view that the designating petition of Noel D. Austin, which will be deemed marked as petitioner’s Exhibit Number 1 in this proceeding, is insufficient. It does not substantially comply with section 135 of the Election Law in the respect that the designating petition does not, as the law requires, specify the public office for which the candidate is designated. In my opinion, that designation must be precise, at least to the extent of indicating the public office to which the candidate aspires.
In this petition “ Member of Assembly, 14th Assembly District, State of New York ” is the claimed public office, and I take judicial notice that there is no such public office in the State of New York. I also take judicial notice that there is a fourteenth Assembly District in more than one county in the State of New York. In consequence, there being no statement in the preamble of the designating petition of the precise or specific county in which Noel D. Austin is a candidate, the designating petition is invalid.
An order may be settled on twenty-four hours ’ notice accordingly.